WILKINSON, Circuit Judge,
dissenting.
The district court evidently sentenced Catala as if he had admitted responsibility for only an unspecified quantity of marijuana. See 21 U.S.C. §§ 841(b)(1)(C), 846 (2000). Thus the district court ignored the sentencing range specified in the plea document, which was based on “more than 100 kilograms of marijuana,” see § 841(b)(l)(B)(vii), and attributed only 83.9 kilograms of marijuana to appellee as the predicate for his sentence.
*624The job of a district court during the plea hearing is to explain to the defendant the meaning of the terms in the plea agreement, not to alter those terms. See Fed.R.Crim.P. 11(b)(1). The district court has no authority to depart from the plain meaning of the agreement negotiated between the parties and memorialized in the plea document. See United States v. Howle, 166 F.3d 1166, 1168-69 (11th Cir. 1999). Unfortunately, the district court embarked on just such misadventure here when it assured the defendant that he could “always” dispute “the amount of weight” at a later stage, notwithstanding the specific drug quantity mentioned in the plea. The defendant was thus misled, through no fault of his own, into believing that he had reserved an unfettered right to challenge the drug weight on which his sentence would be based.
The majority is quite right to suggest that the defendant was misled. The majority is entirely wrong, however, to enforce the terms of the misrepresentation. For it is clear from the record that the government never intended to offer defendant an unfettered right to challenge drug weight, only the limited ability to contest weight between 100 and 1,000 kilograms, in exchange for his guilty plea. The plea document, after all, specified the lower end of this weight range, and the government confirmed at the plea hearing its “understanding” that if “the presentence report [indicates] more than [1,000 kilograms] of marijuana, then [appellee is] only pleading guilty to the lesser charge” of more than 100 kilograms.
Moreover, the district court did nothing to disparage this interpretation of the plea when it noted that the sentence would be “based on the hundred kilograms or more of marijuana and not the thousand kilograms or more,” and when it described the offense during the colloquy as “conspiracy to possess with intent to distribute more than a hundred kilograms of marijuana.” Based on such statements, the government’s belief that Catala was admitting responsibility for more than 100 kilograms, and reserving only the right to dispute just how much more, was entirely reasonable.
Appellee and the government were thus proceeding at cross purposes; appellee believed that his acceptance of the plea deal did not waive his right to contest drug weight generally, while the government believed that only amounts above 100 kilograms were fair game after the plea was entered. In these circumstances, no valid agreement could have been created in the first place.1
Plea bargains are a species of contract. See United States v. Bownes, 405 F.3d 634 (7th Cir.2005); United States v. Harvey, 791 F.2d 294, 300 (4th Cir.1986). Courts have therefore applied a variety of contract law doctrines to void or modify plea agreements. See, e.g., United States v. Williams, 198 F.3d 988, 993-94 (7th Cir. 1999); United States v. Lewis, 138 F.3d 840, 841-43 (10th Cir.1998) (permitting rescission of plea on the basis of “mutual mistake”); United States v. Wood, 378 F.3d 342, 349 and n. 3, 350 (4th Cir.2004) (ordering “specific performance” of constructively amended plea agreement). One commonplace of contract law is that *625there must be a meeting of the minds as to all essential terms for a valid agreement to be created. See 2 Murray on Contracts § 48 (Lexis 2001). Here there was no such meeting of the minds concerning the weight of drugs admitted in the plea; quite the opposite, the parties’ understandings of that issue were mutually exclusive.
Plea agreements have been invalidated when there is “doubt whether any ‘meeting of the minds’ ever resulted from plea negotiations.” Houmis v. United States, 558 F.2d 182, 183 (3d Cir.1977); see also United States v. Bradley, 381 F.3d 641, 648 (7th Cir.2004). Applying this principle here, I see no option but to hold the plea agreement void ab initio. Although the plea document is clear on its face, the district court led the defendant to believe that he had an absolute right to dispute drug weight. I would therefore vacate the judgment and remand accordingly.2

. Catala argues that the government should be held to his understanding of the plea agreement, which he says the district court endorsed with statements such as "you can always” argue the amount of weight. When the terms of a plea agreement have been orally modified during plea proceedings, we have sometimes enforced the modifications. To do so, however, we have required either ambiguity in the plea document, see United States v. Gilliam, 987 F.2d 1009, 1011 (4th Cir. 1993), or acquiescence by the government in the substance of the modification, see United States v. Wood, 378 F.3d 342, 350 (4th Cir.2004). Neither of these circumstances is present here.


. Because I would dispose of the case in this manner, I express no opinion on whether the district court was correct to grant appellee a third level decrease in the absence of a government motion.